Citation Nr: 1822843	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for a service-connected lumbar spine disability.

2.  Entitlement to an effective date prior to September 24, 2009 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2006 and January 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2017, the Veteran testified regarding his claim seeking an earlier effective date for the grant of his TDIU in a Board hearing conducted via videoconference before the undersigned Veterans Law Judge.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

In a statement received in November 2012, prior to the promulgation of a Board decision, the Veteran, through his representative, withdrew his appeal of his claim seeking an initial increased rating for his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an initial increased rating for a service-connected lumbar spine disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative, acting on the Veteran's behalf, withdrew the Veteran's appeal of his claim seeing an increased rating for his service-connected lumbar spine disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See November 2012 Third Party Correspondence from DAV.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the appeal is dismissed.


ORDER

The appeal of the claim seeking an increased rating for a service-connected lumbar spine disability is dismissed.


REMAND

As an initial procedural matter, the Board determines that an implicit claim for a TDIU was raised as part and parcel of the Veteran's lower back initial increased rating claim on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, the November 2005 rating decision that assigned the Veteran's initial rating upon granting service connection for his lumbar spine remains on appeal, as VA-generated evidence relevant to this claim (namely an April 2006 VA spinal examination) was associated with the record within one year of the issuance of the November 2005 rating decision, thereby tolling its finality per 38 C.F.R. § 3.156(b).  
Thus, the Veteran could conceivably be awarded an effective date for his TDIU commensurate with the date of the receipt of the lower back disability claim from which his TDIU claim stems, or February 14, 2005.  However, as the Veteran combined disability ratings for this period from February 14, 2005 to September 24, 2009 (the current effective date for his TDIU) are not sufficient to qualify him for the award of a TDIU on a schedular basis (per 38 C.F.R. § 4.16(a)), this claim must be remanded to VA's Director of Compensation Service for consideration of such a TDIU award on an extraschedular basis, per 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to a TDIU prior to September 24, 2009 on an extraschedular basis to VA's Director, Compensation Service. 

When making this determination, the Director is asked to specifically consider:

* that the Veteran possesses a high school education and that his former career was as a stone mason;
* the April 2006 VA spinal examiner's opinion that the Veteran is precluded from all but sedentary employment due to his back disability.
* the January 2007 SSA disability benefits award based on a finding that his back disability rendered him unemployable since December 2005 (when he ceased working); and
* the September 2007 VA spinal examiner's opinion that the Veteran is precluded from both sedentary and non-sedentary employment due to his back disability.

2.  Thereafter, readjudicate the claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


